  Case 20-20364-JAD             Doc 9 Filed 02/05/20 Entered 02/06/20 00:48:08                       Desc Imaged
                                     Certificate of Notice Page 1 of 3
Form 154A
                                   UNITED STATES BANKRUPTCY COURT                            4
                                   WESTERN DISTRICT OF PENNSYLVANIA

In re:                                                                  Bankruptcy Case No.: 20−20364−JAD

                                                                        Chapter: 13
Tasha Marie McKenzie
aka Tasha Marie McKenzie−Hayes
  Debtor(s)

                                       NOTICE TO FILE PROOF OF CLAIM

NOTICE IS GIVEN THAT:
   Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the bankruptcy
court at the address below on or before April 10, 2020.

   Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
debtor's estate.

    The proof of claim form ("Official Form B410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. It may
be filed by regular mail. If you wish to receive proof of its receipt by the bankruptcy court, enclose a photocopy of the
proof of claim together with a stamped, self−addressed envelope or you may access the court's PACER system
(www.pacer.psc.uscourts.gov) to view your filed proof of claim.

   There is no fee for filing the proof of claim.

   Any creditor who has filed a proof of claim already need not file another proof of claim.

  Governmental units must file their claims 180 days after the date of the order for relief or the date listed above,
whichever is later.

Address of the Bankruptcy Court                                                 Michael R. Rhodes
  U.S. Bankruptcy Court                                                         Clerk, U.S. Bankruptcy Court
  c/o CLAIMS CLERK
  5414 U.S Steel Tower
  600 Grant Street
  Pittsburgh, PA 15219

Dated: 2/3/20
       Case 20-20364-JAD               Doc 9 Filed 02/05/20 Entered 02/06/20 00:48:08                               Desc Imaged
                                            Certificate of Notice Page 2 of 3
                                              United States Bankruptcy Court
                                            Western District of Pennsylvania
In re:                                                                                                     Case No. 20-20364-JAD
Tasha Marie McKenzie                                                                                       Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0315-2                  User: admin                        Page 1 of 2                          Date Rcvd: Feb 03, 2020
                                      Form ID: 154A                      Total Noticed: 25


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 05, 2020.
db             +Tasha Marie McKenzie,    111 Lycoming Drive,    Coraopolis, PA 15108-2407
15192371       +Aas Debt Recovery In,    Pob 129,    Monroeville, PA 15146-0129
15192372       +Allegent Community Fcu,    1001 Liberty Ave Ste 100,    Pittsburgh, PA 15222-3715
15192373       +Cap1/Justice,    Capital One Retail Srvs/Attn: Bankruptcy,    Po Box 30258,
                 Salt Lake City, UT 84130-0258
15192374        Clearview Federal Credit Union,     Attn: Bankruptcy,   1453 Beers School Road,
                 Coraopolis, PA 15108
15192376       +Cnac - Pa112,    1561 West Liberty,    Pittsburgh, PA 15226-1103
15192381       +ECMC,   Attn: Bankruptcy,    111 Washington Ave South, Ste 1400,    Minneapolis, MN 55401-6800
15192382       +Equiant/Thousand Trails,    Attn: Bankruptcy,    5401 N Pima Rd, Ste 150,
                 Scottsdale, AZ 85250-2630
15192384       +HC Processing Center,    Attention Bankruptcy,    Po Box 708970,   Sandy, UT 84070-8970
15192386       +Monterey Collection Services,     Attn: Bankruptcy,   4095 Avenida De La Plata,
                 Oceanside, CA 92056-5802
15192387       +Monterey Financial Svc,    Attn: Bankruptcy,    4095 Avenida De La Plata,
                 Oceanside, CA 92056-5802
15192389       +PNC Bank,   Attn: Bankruptcy,     Po Box 94982: Mailstop Br-Yb58-01-5,    Cleveland, OH 44101-4982
15192390       +Pnc Mortgage,    Attn: Bankruptcy,    3232 Newmark Drive,   Miamisburg, OH 45342-5433
15192392       +Santander Consumer USA,    Attn: Bankruptcy,    10-64-38-Fd7 601 Penn St,
                 Reading, PA 19601-3544
15192394       +Td Auto Finance,    Attn: Bankruptcy,    Po Box 9223,   Farmington Hilss, MI 48333-9223

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
15192375       +E-mail/Text: bankruptcy@jdbyrider.com Feb 04 2020 03:57:52       Cnac - In101,
                 12802 Hamilton Crossing Blvd.,    Carmel, IN 46032-5424
15192377       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 04 2020 03:56:57       Comenity Bank/Dress Barn,
                 Attn: Bankruptcy,   Po Box 182125,    Columbus, OH 43218-2125
15192378       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 04 2020 03:56:57       Comenity Bank/Jared,
                 Attn: Bankruptcy,   Po Box 182273,    Columbus, OH 43218-2273
15192379       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 04 2020 03:56:57       ComenityBank/Venus,
                 Attn: Bankruptcy Dept,    Po Box 182273,   Columbus, OH 43218-2273
15192380       +E-mail/PDF: creditonebknotifications@resurgent.com Feb 04 2020 03:54:21        Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,   Las Vegas, NV 89193-8873
15192383       +E-mail/Text: bnc-bluestem@quantum3group.com Feb 04 2020 03:57:42       Fingerhut,
                 Attn: Bankruptcy,   Po Box 1250,    Saint Cloud, MN 56395-1250
15192385       +E-mail/Text: BKRMailOPS@weltman.com Feb 04 2020 03:56:53       JB Robinson/Sterling Jewelers,
                 Attn: Bankruptcy,   375 Ghent Rd,    Akron, OH 44333-4601
15192391        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Feb 04 2020 03:52:51
                 Portfolio Recovery,    Attn: Bankruptcy,   120 Corporate Blvd,    Norfold, VA 23502
15192388       +E-mail/Text: BNC-ALLIANCE@QUANTUM3GROUP.COM Feb 04 2020 03:56:57       Petland/Comenity,
                 Attn: Bankruptcy,   Po Box 183043,    Columbus, OH 43218-3043
15192395       +E-mail/Text: EBankruptcy@UCFS.NET Feb 04 2020 03:57:56      United Consumer Financial Services,
                 Attn: Bankruptcy,   865 Bassett Rd,    Westlake, OH 44145-1194
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15192396          Uplift, Inc.
15192393*        +Santander Consumer USA,   Attn: Bankruptcy,   10-64-38-Fd7                     601 Penn St,
                   Reading, PA 19601-3544
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 05, 2020                                            Signature: /s/Joseph Speetjens
      Case 20-20364-JAD        Doc 9 Filed 02/05/20 Entered 02/06/20 00:48:08              Desc Imaged
                                    Certificate of Notice Page 3 of 3


District/off: 0315-2         User: admin                 Page 2 of 2                   Date Rcvd: Feb 03, 2020
                             Form ID: 154A               Total Noticed: 25

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 3, 2020 at the address(es) listed below:
              Albert G. Reese, Jr.   on behalf of Debtor Tasha Marie McKenzie areese8897@aol.com,
               agreese8897@gmail.com;r41196@notify.bestcase.com;agrlaw8897@gmail.com
              Office of the United States Trustee   ustpregion03.pi.ecf@usdoj.gov
              Ronda J. Winnecour   cmecf@chapter13trusteewdpa.com
                                                                                            TOTAL: 3
